 Case 18-03036              Doc 132        Filed 12/14/18 Entered 12/14/18 15:37:46      Desc Main
                                             Document Page 1 of 2
     FILED & JUDGMENT ENTERED
               Steven T. Salata




          December 14 2018


      Clerk, U.S. Bankruptcy Court
     Western District of North Carolina
                                                                         _____________________________
                                                                                  J. Craig Whitley
                                                                           United States Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

In Re:                                              )
                                                    )
Ace Motor Acceptance Corporation,                   )     Chapter 11
                                                    )     Case No. 18-30426
                              Debtor.               )
                                                    )
                                                    )
                                                    )
                                                    )
Ace Motor Acceptance Corporation,                   )
                                                    )
                              Plaintiff.            )
                                                    )     Adversary Proceeding
v.                                                  )     No. 18-03036
                                                    )
McCoy Motors, LLC;                                  )
McCoy Motors, LLC, d/b/a Ride Fast;                 )
Robert McCoy, Jr.; and Misty McCoy                  )
                                                    )
                              Defendants.           )
                                                    )

                                           ORDER DENYING MOTION

         THIS MATTER is before the Court on the Motion for Order Shortening Notice, Motion

for Order to Stay the Hearing on December 18th, 2018 Until After January 15th, 2019 or Motion

for Continuance Until After the January 15th Hearing (the “Motion”) filed by Defendant Robert

McCoy, Jr. (“McCoy”) on December 14, 2018. This is the third motion filed by McCoy in an
 Case 18-03036            Doc 132   Filed 12/14/18 Entered 12/14/18 15:37:46        Desc Main
                                      Document Page 2 of 2


effort to avoid complying with the subpoenas issued in this proceeding (Docket nos. 116 and 119)

and/or to thwart the hearing scheduled for December 18, 2018. The Motion is without merit and

is hereby DENIED.

         SO ORDERED.

This Order has been signed                                           United States Bankruptcy Court
electronically. The Judge’s
signature and Court’s seal
appear at the top of the Order.




                                                2
